EXHIBIT 10.6

 

OFFICEMAX INCORPORATED

2004 Director Restricted Stock Award Agreement

 

This Restricted Stock Award (the “Award”), is granted on           , 2004 (the
“Award Date”), by OfficeMax Incorporated (“OfficeMax”) to
                         (“Director” or “you”) pursuant to the 2003 OfficeMax
Incentive and Performance Plan (the “Plan”) and pursuant to the following terms:

 

1.                                       The Award is subject to all the terms
and conditions of the Plan.  All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2.                                       You are awarded             shares of
restricted stock, at no cost to you, subject to the restrictions set forth in
the Plan and this Agreement.

 

3.                                       The restriction period on your Award
will end and the shares will vest six months following the date of your
termination of service as a director due to your death, disability, retirement
or resignation.

 

4.                                       In the event of a Change in Control (as
defined in the Plan) prior to the end of the restriction period pursuant to
paragraph 3, the restriction period will lapse with respect to all shares not
vested at the time of the Change in Control, and all shares will vest
immediately.

 

5.                                       The shares awarded pursuant to this
Agreement cannot be sold, assigned, pledged, hypothecated, transferred, or
otherwise encumbered prior to vesting.  Any attempt to transfer your rights in
the awarded shares prior to vesting will result in the immediate forfeiture of
the awarded shares.

 

6.                                       Except as otherwise provided in the
Plan and this Agreement, you have all the rights of a shareholder with respect
to shares awarded and not forfeited, including the right to vote and to receive
dividends.  Dividends paid on restricted shares will be held in escrow by
OfficeMax for you until the restrictions on the respective shares have lapsed
and the shares have vested.  Dividends paid on forfeited shares will be
forfeited.  Vested partial shares will be paid in cash.

 

7.                                       You acknowledge that you have been
provided information relating to an “83(b) election” and have been informed that
the election is available.  The election, if made, must be filed with the
Internal Revenue Service within 30 days of the Award Date.  A copy must also be
filed with OfficeMax within 10 days of the IRS filing date.

 

You must sign this Agreement and return it to OfficeMax’s Executive Compensation
Department on or before           , 2004, in order for the Award to be
effective.  If this Agreement is not received by the Executive Compensation
Department on or before           , 2004, the Award will be forfeited.  Return
your executed Agreement to:  Executive Compensation Department, P.O. Box 50,
Mail Stop 4-E, Boise, ID  83728-0001, or fax your signed form to 208 384 4931.

 

 

OfficeMax Incorporated

 

Director

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

1

--------------------------------------------------------------------------------